United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 07-1279
                               ___________

Lamont Clayton Van,                   *
                                      *
              Appellant,              *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Larry Norris, Arkansas Department of *
Correction,                           * [UNPUBLISHED]
                                      *
              Defendant,              *
                                      *
Ashraf Diab, CMS Healthcare,          *
                                      *
              Appellee,               *
                                      *
Max Mobley, Deputy Director,          *
Arkansas Department of Correction;    *
Juanita Stell, LPN, CMS Healthcare,   *
                                      *
              Defendants,             *
                                      *
Charlotte Green, Infirmary Manager,   *
CMS Healthcare; Roland Anderson,      *
                                      *
              Appellees.              *
                                 ___________

                          Submitted: July 7, 2008
                             Filed: July 11, 2008
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________
PER CURIAM.

      Inmate Lamont Clayton Van appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 lawsuit following an evidentiary hearing. Having conducted de novo
review of the record, see Johnson v. Cowell Steel Structures, Inc., 991 F.2d 474, 478
(8th Cir. 1993), we find no basis for reversal. Accordingly, we affirm. See 8th Cir.
R. 47B.
                          ___________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
                                         -2-